 

& WN

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28
29
30

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 1 of 14

Pacific County Tea Party Hon. Richard A. Jones
2298 Cranberry Rd Mag. Brian A. Tschida
Grayland WA 98577

————~FILED

LOBED
APR 24 mf
AT SEATTLE
CLERK yg
AMESTERH DisTRAte aT a
DEP
UNITED STATES DISTRICT COURT FOR THE WESTERN uy
DISTRICT OF WASHINGTON AT SEATTLE

Cause no. 2:20-cv-00971-RAJ-BAT
PACIFIC COUNTY TEA PARTY’S
RESPONSE TO ATTORNEY GENERAL
ROBERT FERGUSON AND
GOVERNOR JAY INSLEE’S AGENT
BY DECLARATION OF POLITICAL
PRISIONER JAMES O’HAGAN AND

) RICK SATCHER

| James J. O’Hagan swear under the penalty of perjury the following is true and correct

Pacific County Tea Party
Vs
Governor Jay Inslee, et all

eee ee ee

 

to the best of my knowledge. | was elected president of the Pacific County Tea Party, and
empowered to draft and submit this responses to this case by its members.

| Rick Satcher swear under penalty of perjury the following is true and correct to the
best of my knowledge. | was elected secretary of the Pacific County Te Party and empowered to
assist in drafting and submitting this response to this case by its members.

By reading the defendants motion to dismiss this lawsuit and this official document of
the Pacific County Tea Party it should be obvious to everyone who reads it that the defendants
and their accomplices are actively engaged in forcing a communist dictatorship onto the people
of Washington State and attack our Republican form of Government. As described in USC

Article IV sec. 4 Guarantee of Republican Government the Judges of this court are obligated by

Page 1 of 13
 

bh WwW

oOo oe ws DD Ww

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 2 of 14

their oaths to uphold our constitutional trust agreements and through their oaths of office they

are obligated and have jurisdiction to address this communist dictatorship.

Attorney General Robert Ferguson and Governor Jay inslee’s delegated agent, Paul M.
Crisalli performs exactly as we predicted he would, violates RCW 29A.84.720 Officers —
Violations Generally, and engages in fraud under the guise of accusing us of violating court
rules, to attempt to shift the peoples’ court’s focus away from the pertinent criminal violations
and issues. We stipulate if “their” court rules were designed to exempt “their” criminal
behavior “they” obtained their court rules under deceit and deception (fraud) and if that is a
questionable factual argument we stipulate it should be submitted to the proper jury to
determine. (RCW 10.58.040 Intent to defraud) Conley v. Gibson, 355 U.S. 41 at 48 (1957) “
Following the simple guide of rule 8(f) that all pleadings shall be construed as to do
substantial justice”... “The federal rules reject the approach that pleading is a game of skill
in which one misstep by counsel may be decisive to the outcome and accept the principal
that the purpose of pleading is to facilitate a proper decision on the merits.” The court also
cited rule 8(f) FRCP, which holds that “ all pleadings shall be construed to do substantial
justice.” Davis v. Welchler, 263 US 22 , 24 ; Stromberb v. California, 283 US 359; NAACP v.
Alabama, 375 US 449 “The assertion of federal rights, when plainly and reasonably made, are

not to be defeated under the name of local practice”.

In an attempt to shift the people’s court’s focus away from the issues at hand he
knowing argues an argument, Attorney General Robert Ferguson’s office has already failed in
whereas: Delegated agent Paul M. Crisalli fraudulently argues the Pacific County Tea Party has
to be represented by an attorney which is a lie, in violation of RCW 42.17.010 2,5,6&11,a
form of perjury and grounds by itself for removal of the officials who delegated him to perform
their duties for them. Please see;__NAACP v. Button 371 US 415, ): United Mineworkers of
America v. Gibbs, 383 US 715; and Johnson v. Avery 89 S. Ct. 747 (1969) Members of groups
who are competent nonlawyers can assist other members of the group achieve the goals of

the group in court without being charged with “unauthorised practice of law”., U. S. Supreme
Court Gideon v. Wainwright, 372 US 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963) “ Laymen cannot

Page 2 of 13
 

& wo NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25
26
27

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 3 of 14

be expected to know how to protect their rights when dealing with practiced and carefully
counselled adversaries ,... and for them to associate together to help one another to preserve
and enforce rights guaranteed them under federal laws cannot be condemned as a threat to
legal ethics. Howlett v. Rose, 496 U.S. 356 (1990) Federal law and Supreme Court Cases apply
to State Court Cases. Federal Rules of Civil Procedure Rule 17, 28 “Next Friend” “A next friend

is a person who represents someone who is unable to tend to his or her own interest.”

FACTS

A substantial fact is this lawsuit is an attempt to return the political power back to the
people that was stolen from them by lawyers, now lawyers are asking lawyers to dismiss this
lawsuit of the people to silence us, destroy our republican form of government, force their
communist dictatorship onto the people and end all of the political power of the people. Their
criminal efforts to prevent the people from determining the facts involved here, is my friends a
communist act designed to remove all of the political power of the people and force
communism onto the people. Make no mistake about it our underlying effort here is an effort
to make record in the peoples’ courts to show the people how lawyers have organized together
to destroy our constitutional trust agreements and force communism onto the people. The
defendants actions are efforts to prevent us from educating the people as to who the real
communist are within our government any why they are forcing their communist manifesto
onto the people. We are pursuing this in hopes that when our constitutional form of
government completely falls apart the people will understand who was responsible for
destroying it, and why. The people need to understand when lawyers organize together to
engage in criminal acts against the people they are nothing more than the largest organized

crime organization there is.

The fact is through their delegated agent Paul M. Crisalli, Attorney General Robert
Ferguson and Governor Jay Inslee, already acknowledged our case was grounds for removing
them from office whereas on page 3 at lines 3- 11 under Ill Facts, Paul M. Crisalli acknowledges

they received our Federal Criminal Rico Complaint, and proceeded to engage in the criminal act

Page 3 of 13
 

No

o won nd To Fe W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 4 of 14

of Omission to it, and now have taken further actions to attempt to continue to cover it up
(through their motion to dismiss this action) thereby violating the following laws that pertain
directly to them, their duties and oaths of office, which we are arguing is grounds for us to
present our argument directly to the proper Jury to indict them and remove them from office
as described in 28 U.S.C. § 1861 : US Code - Section 1861: Declaration of policy It is the policy
of the United States that all litigants in Federal courts entitled to trial by jury shall have the
right to grand and petit juries selected at random from a fair cross section of the community
in the district or division wherein the court convenes. It is further the policy of the United
States that all citizens shall have the opportunity to be considered for service on grand and
petit juries in the district courts of the United States, and shall have an obligation to serve as
jurors when summoned for that purpose.

By acting in omission and aggressively attempting to cover-up our Federal Rico
Complaint, and not assuring a proper jury was called to investigate it as described in RCW
36.27.020 Duties. (9) Present all violations of the election laws which may come to the

prosecuting attorney’s knowledge to the special consideration of the proper jury. and RCW
29A.84.720 Officers — Violations Generally. Every person charged with the performance of any

duty under the provisions of any law of this state relating to elections, including primaries, or
the provisions of any charter or ordnance of any city or town of this state relating to elections
who willfully neglects or refuses to perform such duty, or who in the performance of such
duty, or in his or her official capacity, knowingly or fraudulently violates any of the provisions
of law relating to such duty, is quilty of a class C felony punishable under RCW 9A.20.021 and
shall forfeit his or her office. (emphasis added) all of the officers involved were part of a
criminal conspiracy’ designed to attack our constitutional trust agreements and force a
communist dictatorship onto the people of Washington State, and the United States including

the members of the Pacific County Tea Party.

 

* RCW 9A.28.040 Criminal conspiracy. (2) It shall not be a defense to criminal conspiracy that the person
or persons with whom the accused is alleged to have conspired: (f) Is a law enforcement officer or other government
agent who did not intend that a crime be committed.

Page 4 of 13

 
 

Oo ao ws wm

10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 5 of 14

The absurdness of Mr. Crisalli’s argument that the Pacific County Tea Party needs to be
represented by a member of the Washington State Bar Association is magnified by the fact
members of the Pacific County Tea Party were kidnapped and turned into political prisoners by
members of the Washington State Bar Assn when they ran for public office and campaigned to
clean up the corruption within the Washington State Bar Association, that is completely out of
control. In State of Washington vs James O’Hagan 16-1-00207-1, 52032-0-IJ, 95987-1 and State
of Washington vs Rick Satcher 54515-2-I] 7 98169-8 the entire Washington State Judicial branch
violated our equal protections of law clause in USC Amendment XIV section 1 Citizenship Rights
Not To Be Abridged by States, RCW 29A.84.720 Officers — violations generally which is a
protection of law that the Members of the Pacific County Tea Party have been denied, which is
also why according to USC Amendment XIV section 1 Citizenship Rights Not To Be Abridged by

States this court has jurisdiction and standing to proceed.

The political prisoners of the Pacific County Tea party were made into political prisoners
by the members of the Washington State Judicial branch, and as such they have a creditable
justifiable reason to believe they cannot achieve justice in Washington State Courts, that have
been stolen from the people by Washington State Bar Association (hereafter WSBA) members,
to protect and enhance their judicial fraud industry that sells injustices to the highest bidders,
until these matters are resolved. Furthermore the WSBA members have violated and are
violating the separation of powers to protect and enhance their judicial fraud industry. Now as
Mr. Crisalli’s document shows he and the defendants are attempting to use the judicial fraud
industry their accomplices perfected by violating the separation of powers to remove all of the
political power from the people and place it in the hands of his fellow WSBA members. We
have alleged these arguments, the defendants have not denied them, and we will use their own
document as evidence to prove to the proper jury they are all engaging in subversive activities,
attempting to violate our constitutional trust agreements and are in violation of RCW

29A.84.720 without a doubt.

Everyone with knowledge of this lawsuit needs to understand that RCW 29A.84.720

pertains to every officer of the peoples courts which includes every WSBA member and no

Page 5 of 13
 

NO

wow aoa nxn oOo UO HR W

10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
29

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 6 of 14

WSBA member, who supports the judicial fraud industry would ever make this argument
because at this point the Grand Jury may ask all of them what they did to be in compliance with
RCW 29A.84.720 Officers ~ Violations Generally. So far we are unaware of any WSBA member
who has called for a Grand jury investigation into the election crimes we and others have
alleged occurred, and we stipulate if the defendants were aware of any state officer being in
compliance with RCW 29A.84.720 Officers Violations Generally they would’ve stated so. Since
Inslee and Ferguson are both WSBA members and officers of the peoples’ courts RCW
29A.84.720 Officers — Violations Generally applies directly to them and RCW 10.27.030
Summoning Grand Jury, provided them the power to summon a Grand Jury to protect the
political power of the people, and provide the people with the equal protection of law
described in USC Amendment XIV section 1 Citizenship Rights not to be abridged by States. If
the defendants can show us where RCW 29A.84.720 Officers — Violations Generally is being
complied with and presented to the proper jury we will ask to present our evidence and testify
to the proper jury and withdraw our complaint. The fact is all corrupt public officials are all
afraid of Grand Jury investigations and are doing everything in their power to prevent them

including stealing, corrupting and polluting the people’s courts.

Our answer to Mr. Crisalli’s argument that our service was untimely is as follows:
(1) The members of the deep state used the planed Covid 19 demic to their benefit in part to
control the electoral process, and defeat political candidates campaigning to clean up the
swamp of corruption within our governments and to make it difficult for people to organize
together to do just that. Now again they are using the difficult situation they created to execute
and cover up their voter fraud schemes. The honest truth and real fact is “all of the defendants
had more than enough time between the time we gave them our RICO Criminal Complaint and
served them to assure the proper jury was called to investigate the election law violations we

complained of as described in RCW 36.27.020 Duties. (9). and follow the law that required them

 

to do so as described in RCW 29A.84.720 Officers — Violations Generally and they did not. Now
all of the defendants, knowing full well they have by law forfeited their office, are arguing they
are all above the criminal codes established just to prevent them from engaging in the type of

criminal activities they are engaging in. (2) When criminal charges were filed against political

Page 6 of 13
 

NO

oe on oOo UW F&F W

10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 7 of 14

candidate James O‘Hagan he was not arrested by a criminal investigator and he did not waive
personal service, yet he was summoned into the criminal lawsuit against him by regular U.S.
Mail. Then when he and his political supporters filed their criminal Rico Complaint against the
State of Washington for violating election laws, in connection with that case Attorney General
Robert Ferguson’s office refused to acknowledge Mr. O’Hagan had been summoned into a
jawsuit with improper service, now when it is beneficial for them to make the argument they
argue it here thus violating the equal protection of law standard described in USC Amendment
XIV section 1 Citizenship rights not to be abridged by States. Lawfully the court is obligated to
adhere to the equal protection of law standard and since the defendants opened the door for
the argument to be addressed by the court, the court is required to allow a jury to factually
determine if O’Hagan was provided the same standard of law the defendants are arguing they
are entitled to, and if the jury determines O’Hagan and his political supporters were damaged
by not providing them the same protection of law standard, the defendants need to make

restitution to O’Hagan and his political supporters for the damages they caused them.

On page 10 in section “C “ the defendants argue this court lacks subject matter
jurisdiction to proceed yet when political prisoner James O’Hagan argued the state court lacked
subject matter jurisdiction to proceed in State of Washington vs James O’Hagan cause # 16-1-
00207-1, the courts in the State of Washington ignored it completely and refused to rule on his
jurisdiction argument. Now the Attorney General and the lawyer governor of the State of
Washington who we obligated by law to protect the election process and acted in omission to
Mr. O’Hagan and his political supporters jurisdictional arguments are asking this court to
enforce jurisdictional arguments. Clearly again they are asking the court to impose a double
standard and violate the equal protection of law clause in USC Amendment XIV section 1
Citizenship rights not to be abridged by States. Again the defendants motion to dismiss this
argument and the actions the state court took against members of the Pacific County Tea Party
is evidence of the judicial fraud industry and how it works in Washington State that the Tea

Party will use to prove their allegations.

Page 7 of 13
 

ay

wow own Oo UV FP Ww NS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 8 of 14

The fact of the matters at hand before the people’s court is Governor Jay Inslee and
Attorney General Robert Ferguson through their delegated agent also are engaging in
Subversive activities and as such are in violation of RCW 9.81.020 Subversive Activities Made
felony — Penalty by insinuating and pretending they hold all of the political power and are
above the laws described in RCW 36.27.020 Duties. (9) and RCW 29A.84.720 Officers —
Violations Generally which is evidenced through their argument they have special privileges
and absolute immunity. ( page 13 line 4-page 14 line 8 ). These assertions are only assertions
communist dictators or Nazi Gestapo type traitors to our constitutional trust agreements would
dream of making, and we cannot believe anyone except a Nazi Gestapo type traitor would even
attempt to argue they have achieved the “Nobility” that makes them above all criminal laws
that were established by the people to hold them accountable to the people. Arguing the
defendants are above the laws established for their official duties is granting them title of
Nobility that Washington state is restricted by our constitutional trust agreement from doing.
(USC Article | sec 10) This court should not even attempt to grant them any title of “Nobility”.

The people have not empowered any members of the judicial branches to determine
the outcomes of elections they have reserved the political power of the people to the people.
Thus we the people, the members of the Pacific County Tea Party are demanding all of our
election law violations be submitted to the proper Jury to investigate and determine, including
but not limited to RCW 29A.84.720 Officers — violations generally. Furthermore we stipulate
RCW 29A.84.720 pertains to every judicial officer licensed to practice law in Washington State,
and that includes, under our equal footing doctrine, judicial officers practicing jaw in our federal
courts also.

At this point the only substantial fact the people’s court should be interested in is
demanding the delegated agent of these defendants answers this simple question under
penalty of perjury, “Did the defendants, or their subordinates submit the alleged violations of
election laws to the proper jury? Yes or no?”

To our knowledge no one from the Pacific County Tea Party has been summoned to
come before a grand Jury investigating our criminal complaint regarding the election law

violations we documented and reported, furthermore we stipulate the defendants are afraid to

Page 8 of 13

 
 

On Fb WwW

o oa nN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 9 of 14

call forth the proper jury to investigate the election violations because they are fully aware they
have been engaging in criminal activity including bribing voters and trading in special influence
throughout their entire political career. Common sense would lead any reasonable person to
presume that if they had nothing to fear from calling the proper jury they would have called it
instead of risking their public office.

The fact is the defendants have not denied the fact they have and are supporting
actions of the fellow WSBA members to violate the separation of powers, to protect, and
enhance their judicial fraud industry.

The fact is the defendants did not deny the fact they have bribed voters with promising
increasing social benefits to them.

The fact is the defendants did not deny the fact they supported threatening voters with
threats and violence.

The fact is the defendants did not deny the fact illegal votes were cast and unlawfully
counted.

The fact is the defendants did not deny the fact they unlawfully engaged in trading in
special influence.

The fact is the defendants have not denied the fact they violated RCW 42.17A.550 when
AG Ferguson filed his lawsuit against President Trump and when Governor Inslee promised
increasing social benefits, as it was an unauthorized use of public funds for their personal
political purposes.

The fact is the defendants have not denied the fact the defendants are communist
dictators that are addicted to power and riches, who utilized Nazi Gestapo tactics to satisfy
their uncontrollable thirst for power, and by so they have violated our Constitutional trust
agreement that reserves the political power to the people.

Furthermore we stipulate every officer of our state and federal judicial branches that
engages in actions under the guise it is legal to prevent us from presenting our evidence and

arguments to the proper jury is engaging in a sedations conspiracy’, advocating forcing their

 

2 18 U.S. Code § 2384 - Seditious conspiracy,

Page 9 of 13
 

Oo woiwnwr no w £&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 10 of 14

communist dictatorship* onto the people and overthrowing our constructional form of
government, rebellion and insurrection’, misprision of treason’, and joining their criminal
conspiracy to force their communist dictatorships onto the people of Washington State and the
United States and in violation of RCW 29A.84.720 Officers — violations generally.

The defendant’s argument that these actions do not matter because the election was
certified by Secretary of State Kim Whyman is meritless, because we are going to prove to the
proper jury that it was a false certification as described in RCW 42.20.050 Public officer making
false certificate, RCW 42.20.100 Failure of duty by public officer a misdemeanor and RCW
42.20.040 False report, and a special election will have to be held to replace all of the public
officials who engaged in criminal activities and by law have forfeited their offices.

The defendants argument that “ the members of the Pacific County Tea Party failed to
state a claim for which relief can be granted, along with their entire motion to dismiss this is an
intent to defraud us (RCW 10.58.040), a product of the judicial fraud industry, intended to
prevent justice and defraud the members of the Pacific County Tea Party and others of the
justice asked for in their complaint.

ARGUMENT

All of the defendants involved here have a common thread between them, they are all
attorneys, WSBA members, and officers of the people’s courts, as such we stipulate they
understand English and as such they were aware RCW 29A.84.720 prevented them and their
delegated agents from engaging in any actions to prevent our evidence and arguments to be
presented to the proper jury. To do so was felony criminal acts they all engaged in designed to
remove the political power from the people, including any official who delegated his or her
authority to another judicial officer as they were responsible to review the work of the person
who they delegated their authority to, and approve it, thus they are equally responsible for
their work product and because it involves more than one person it involves criminal

conspiracies when the work product involves criminal activities.

 

*18 U.S. Code § 2385 - Advocating overthrow of Government
“18 U.S. Code § 2383 - Rebellion or insurrection

548 U.S. Code § 2382 - Misprision of treason

Page 10 of 13
 

eS

s&s WwW N

Oo ono wn DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 11 of 14

We stipulate the only lawful action for the defendants to take would’ve been to
acknowledge to the court that RCW 29A.84.720 requires them to present their defending
arguments to the proper jury, and to have denied each and every allegation of violations to
voter laws we presented to the people’s court, which they did not do, instead they demanded
being released from the criminal liability described in RCW 29A.84.720 and continue to remain
in office even though they are aware they have forfeited it by law.

Does anyone else find it peculiar that the defendants would cite cases that educated
members of the Pacific County Tea Party on the judicial fraud industry? Is it an effort to trade in
special influence with the federal judges involved, or is it an attempt to shift the Tea Parties
focus away from the issues? At any event the defendants opened the door for us to respond
to it. So this is our response: The federal judges involved should also read the Honorable Paul
B. Snyder’s March 23, 2002 decision in cause no. 00-35769, ADV # A01-04031 then review the
cases the defendants refer to as it will show the federal judges involved here that Judge Lynch
and Judge Brandt were involved in trading in special influence fraud and acting in bad faith. It is
clear by Judge Snyder’s decision that Governor Jay Inslee’s law partner designed the bankruptcy
fraud schemes and bribed the trustee’s involved with the $100,000.00 that Judge Snyder
referred to as “went missing”, and instead of then U. S. prosecuting attorney Jenny Durkin and
AG Robert Ferguson doing anything to address the criminal activity of Governor Jay Inslee’s law
partner, Gregory Ursich they both engaged in trading in special influence, joined Gregory
Ursich’s criminal conspiracy and supported and protected their judicial fraud industry, that has
nothing to do with justice and everything to do with providing injustices. Had any of the federal
judges involved or the defendants actually acted without malice, in good faith and addressed
their criminal activities then we would not be here now addressing the defendants’ additional
criminal activities. In an effort to support and protect their judicial fraud industry AG Ferguson’s
office withheld the charging document the Washington State Patrol submitted to AG Robert
Fergusons’ office related to this, from this court because it is evidence of their criminal
involvement, in the judicial fraud industry they are attempting to deny exists.

Furthermore we stipulate the Federal Judges involved here are Washington State

residents, who hold Washington State Bar licenses, and as such they are motivated to protect

Page 11 of 13
 

on

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 12 of 14

the interests of Washington State Bar members, as such we pray their conflict of interest does
not trump their Oaths to protect the peoples’ interests in our constitutional trust agreements,
and we pray these judges will acknowledge this. We presume they are voters and we would like
to know if they voted to elect any of their fellow WSBA members who are violating the
separation of powers by infiltrating our legislative and executive branches of our governments.
We document this to show the court and the people why it is necessary to involve the proper
jury in these matters. If you carefully read the defendants motion to dismiss our request for
justice, you can clearly tell they believe only Washington State Bar Association members should
be allowed to determine the political power of the people and as noted it is a criminal act and a
communist attack on our state and federal constitutional trust agreements.

Prayer for relief

We respectfully request that Your Honor refuses to join the defendant’s and their
accomplices criminal conspiracy to attack our republic, violate our protection of law described
in RCW 29A.84.720, refrains from attempting to remove the political power of the people,
denies the defendants motion to dismiss and orders an evidentiary hearing instructing the
defendants to bring forth all evidence they have to defeat our voter law violations allegations,
and show how they were in compliance with USC Article IV section 4 Guarantee of Republican
Government, USC Amendment XIV section 1 Citizenship Rights Not To Be Abridged by States,
WSC Article | Section 1 Political Power, Section 2 Supreme Law of the Land, Section 3 Personal
Rights, Section 4 Right of Petition and Assemblage, Section 5 Freedom of Speech, Section 8
Irrevocable Privileges Franchise or immunity Prohibited, Section 12 Special Privileges and
Immunities Prohibited, Section 19 Freedom of elections, RCW 36.27.020 Duties. (9),
RCW29A.84.720 Officers- violations generally, RCW 29A.84.630, RCW 29A.84.620, RCW Title 42,
RCW 29A.84.620 Hindering or bribing voter, RCW 29A.84.630 Influencing voter to withhold
vote. RCW 9A.68.040 Trading in public office, RCW 9A.68.050 Trading in special influence, RCW
9A.68.020 Requesting unlawful compensation, RCW 9A.68.030 Receiving or granting unlawful
compensation, RCW 42.20.100 Failure of duty by public officer a misdemeanor, RCW 42.52.070
Special privileges, RCW 9A.28.030 Criminal solicitation, RCW 9A.28.020 Criminal attempt, RCW
9A.36.070 Coercion, RCW 9A.56.120 Extortion in the first degree, RCW 9.81.020 Subversive

Page 12 of 13
 

bh Ww WN

Oo wo wn DO Uw

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34

Case 2:20-cv-00971-RAJ-BAT Document 24 Filed 04/24/21 Page 13 of 14

«

activities made felony—Penalty, RCW 9.81.083 Communist party declared a subversive
organization, RCW 9A.82.060 Leading organized crime, RCW 9A.28.040 Criminal conspiracy,
RCW 9A.08.010 General requirements of culpability, RCW 9A.08.020 Liability for conduct of
another—Complicity, RCW 9A.76.100 Compounding, RCW 42.20.040 False report, RCW
42.20.050 Public officer making false certificate, RCW 42.20.100 Failure of duty by public officer
a misdemeanor, RCW 42.52.020 Activities incompatible with public duties, RCW 4.04.010
Extent to which common law prevails, RCW 9A.04.060 Common law to supplement statute,
RCW 42.17A.550 Use of public funds for political purposes, RCW 9A.60.030 Obtaining a
signature by deception or duress.

Dated thisZ f day of April, 2020

   

 

acific Gounty Ted Party, all rights and protections

reserve .
Coch, Salen

Political Prisoner Rick Satcher, by and for the
Pacific County Tea party, all rights and protections
reserved.
Certificate of Service
| James J. O’Hagan swear | mailed and or emailed true and correct copies of this
document onto the forgoing identified individuals.

Paul M. Crisalli Ce :

_ \ 4 fo ee
— of C Sd eo er
ioe isqherlapiés J. O’Hagan, by and for the

800 Fifth Avenue Suite 2000 S O,S- id
Seattle WA 98104-3188 \usioR Ten ay Duc \
( ATG @ atg.wa.gov) ON

Joint Chiefs of Staff oooh \
9999 Joint Staff Pentagon ‘
Washington D.C. 20318-9999 . fi

Washington State FBI, CQ. 3

Page 13 of 13
iled 04/24/21 Page 14 of 14

BAT Document 24 F

20-cv-00971-RAJ-

Case 2

 

lil

Lee pate ttt fh;

li jj aggplpend fl

 

 

 
